                                          Case 4:21-cv-05293-PJH Document 20 Filed 09/21/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                         THERESA M. ROSS,
                                  7                                                      Case No. 21-cv-05293-PJH
                                                       Plaintiff,
                                  8                                                      ORDER ADOPTING MAGISTRATE
                                                 v.                                      JUDGE’S REPORT AND
                                  9                                                      RECOMMENDATION AND
                                         JHON ARENESTOS,                                 DISMISSING COMPLAINT WITH
                                  10                                                     LEAVE TO AMEND
                                                       Defendant.
                                  11                                                     Re: Dkt. No. 12

                                  12
Northern District of California
 United States District Court




                                  13          The court has reviewed Magistrate Judge Laurel Beeler’s Report and

                                  14   Recommendation to dismiss plaintiff’s complaint. Objections to the report were due

                                  15   September 10, 2021, but none were timely filed. The court finds the report correct, well-

                                  16   reasoned and thorough, and adopts it in every respect. Accordingly, the court

                                  17   DISMISSES the case for failure to file an amended application to proceed in forma

                                  18   pauperis or an amended complaint that states a claim.

                                  19          In particular, the court emphasizes that a complaint filed in forma pauperis is

                                  20   reviewed pursuant to Title 28 U.S.C. § 1915. That review “accords judges . . . the

                                  21   unusual power to pierce the veil of the complaint’s factual allegations and dismiss those

                                  22   claims whose factual contentions are clearly baseless.” Denton v. Hernandez, 504 U.S.

                                  23   25, 32-33 (1992) (“a finding of factual frivolousness is appropriate when the facts alleged

                                  24   rise to the level of the irrational or the wholly incredible”) (quoting Neitzke v. Williams, 490

                                  25   U.S. 319, 327 (1989)). “[C]laims describing fantastic or delusional scenarios” are clearly

                                  26   baseless. Id.

                                  27          Here, plaintiff’s complaint alleges that the defendant stole her government

                                  28   documents and is now harassing and extorting her with the documents. The complaint
                                          Case 4:21-cv-05293-PJH Document 20 Filed 09/21/21 Page 2 of 2




                                  1    does not identify any facts to establish diversity jurisdiction, and it does not identify any

                                  2    claims to establish a federal question. In subsequent papers filed with the court, plaintiff

                                  3    claims that unspecified persons have been living in her home, driving her cars, trying to

                                  4    open bank accounts, and have harmed, threatened, and harassed her and her family.

                                  5    She contends that they used people to rape, sexually stalk, and harass her since she

                                  6    was a teen and continue to do so today. Plaintiff claims that she and her brother, who is

                                  7    currently incarcerated, are both heads of government. None of plaintiff’s papers address

                                  8    the issue of this court’s jurisdiction, and the allegations strain credulity. Accordingly,

                                  9    under this court’s review compelled by Title 28 U.S.C. § 1915, the action is frivolous and

                                  10   is DISMISSED. See generally Burgess v. Bank of Credit & Commerce Int’l, 996 F.2d

                                  11   1223 (9th Cir. 1993).

                                  12          Plaintiff may file an amended complaint only if she also files an amended
Northern District of California
 United States District Court




                                  13   application to proceed in forma pauperis that addresses the deficiencies specified in

                                  14   Judge Beeler’s order dated July 21, 2021. Dkt. 5. Any amended application to proceed

                                  15   in forma pauperis and amended complaint shall be filed together, within 30 days of this

                                  16   order. Any amended complaint must specify each (1) the legal violations for which

                                  17   plaintiff seeks relief, (2) factual allegations supporting plaintiff’s claims for relief, and

                                  18   (3) the grounds for this court’s jurisdiction over this case. See Notice and Order notifying

                                  19   plaintiff of resources available (Dkt. 4). No additional parties may be added to the

                                  20   amended complaint without leave of court. If plaintiff fails to comply with this order, the

                                  21   complaint will be dismissed with prejudice.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 21, 2021

                                  24                                                   /s/ Phyllis J. Hamilton
                                                                                       PHYLLIS J. HAMILTON
                                  25                                                   United States District Judge
                                  26

                                  27

                                  28
                                                                                        2
